           Case 1:20-cv-02160-UNA Document 4 Filed 08/19/20 Page 1 of 1


                                                                              FILED
                            UNITED STATES DISTRICT COURT                           8/19/2020
                            FOR THE DISTRICT OF COLUMBIA                 Clerk, U.S. District & Bankruptcy
                                                                         Court for the District of Columbia

JAMES LAMBETH,                            )
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )     Civil Action No. 20-2160 (UNA)
                                          )
DONALD J. TRUMP et al.,                   )
                                          )
               Defendant.                 )



                                          ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is

      ORDERED that Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is

GRANTED, and this case is DISMISSED without prejudice.

      This is a final appealable order.

                                                ___________s/_______________
                                                COLLEEN KOLLAR-KOTELLY
                                                United States District Judge


Date: August 19, 2020
